Citation Nr: 1428266	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  12-23 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), formerly shown as anxiety disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1951 to August 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA).  By an October 2007 rating decision, the RO increased the Veteran's 10 percent evaluation for an anxiety disorder to 50 percent and recharacterized it as PTSD.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has not been raised by the record during the time period in question and will not be addressed in this decision.

A review of the Virtual VA paperless claims processing system revealed nothing further pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

From May 2006, the Veteran's service-connected PTSD was manifested by occupational and social impairment, with reduced reliability and productivity, due to such symptoms as: depression, anxiety, nightmares, flashbacks, chronic sleep impairment, anger issues, decreased concentration, and memory problems.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.130, DC 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

By letters dated in June 2007 and June 2008, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in two statements of the cases (SOCs) dated in August 2008 and June 2012, and two rating decisions dated February 2010 and August 2010.  The Board finds that VA's duty to notify has been met. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records(STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  VA provided the Veteran with adequate medical examinations in June 2007, September 2007, July 2009, and June 2010.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation.  Since the June 2010 rating decision, the Board finds no credible lay or medical evidence of an increased severity of disability warranting an additional examination.

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran's service-connected PTSD is rated as 50 percent disabling in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411. 
 
A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication,
persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

Background

The Veteran claims that symptoms of his PTSD warrant a higher evaluation than the currently awarded 50 percent rating.  To this effect, in an August 2009 statement, the Veteran indicated that he believed he was entitled to an evaluation of 70 percent.

In a May 2006 VA outpatient treatment record, the condition of anxiety was noted in the Veteran's active problem list.

In a November 2006 VA outpatient treatment record, the Veteran tested negative on a depression and PTSD screening.  He did, however, complain of symptoms of nightmares and trying not to think about frightening past experiences.

In June 2007, the Veteran was provided with a VA mental examination.  The examiner noted that the Veteran was taking medication.  The Veteran complained of symptoms of shakiness, anxiety, nightmares, depression, and decreased concentration.  It was noted that this condition had occurred daily for years and was of an overall moderate level.  The Veteran was found to be able to obtain employment and had been able to work as a store manager.  Family relationships were noted as normal and the Veteran had friends.  On observation, the Veteran's mood was neutral and he had fair impulse control.  He was able to conduct activities of daily living.  The Veteran was diagnosed with generalized anxiety disorder and given a global assessment of functioning (GAF) score of 55. 

In August 2007, the Veteran submitted the results of a private examination.  The Veteran reported symptoms of  re-experiencing trauma in the form of memories and nightmares, waking 3 to 5 times per night in cold sweats, exposure to war movies causing rapid heartbeats, avoidance and numbing behaviors, increased arousal, low frustration threshold, hypervigilance, and difficulty concentrating.  The Veteran was diagnosed with PTSD that was chronic and moderate.  He was given a GAF score of 53.  The examiner opined that the Veteran's PTSD caused significant distress and social impairment, particularly taking a toll on the Veteran's marriage.

In September 2007, the Veteran was provided with a VA PTSD examination.  The Veteran complained of symptoms of nightmares, flashbacks, hypervigilence, easy startle reflex, depression, and anxiety.  It was noted that this condition had occurred daily for years and was of an overall moderate level.   The examiner found that the Veteran was capable of employment and that he worked as a store manager, but had occasional problems getting along with people with whom he worked.  Family relationships were noted as generally normal and the Veteran had friends.  Upon observation, the Veteran had a neutral mood and blunt affect.  Impulse control was noted as fair.  He was able to conduct activities of daily living.  The Veteran was diagnosed with PTSD and given a GAF score of 50.  The examiner opined that the Veteran's symptoms were moderate and that he had some problems with relationships.  The diagnosis of generalized anxiety disorder was changed to PTSD.

The Veteran was administered an additional VA mental examination for a claim for traumatic brain injury (TBI) in July 2009.  It was noted that the Veteran endorsed symptoms of mild depression and moderate anxiety.  He also reported continuing nightmares.  On observation the Veteran showed a euthymic mood and depressed affect.  He was diagnosed with chronic PTSD and given a GAF score of 51.

The Veteran was administered an additional VA mental examination for a claim for TBI in June 2010.  It was noted that the Veteran endorsed symptoms of mild depression and moderate anxiety.  It was also noted that the Veteran and his wife complained of being moody, irritable, and forgetful, with his wife having to assist.  Social and industrial functioning appeared to be fair.  The Veteran was currently retired, but that was due to a serious back injury in 1968 and chronic headaches.  PTSD symptoms were noted as occasionally interfering with a desire to socialize with others.  On observation, the Veteran presented with a depressed/irritable mood and constricted affect.  He was diagnosed with chronic PTSD and given a GAF score of 53.

Analysis

The Board notes that when there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" -i.e., "the regulation ... requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a). 

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)). 

The Board notes that the evidence includes GAF scores of 55, 53, 50, and 51.  The explanation of GAF scores ranging from 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Further, GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Finally, GAF scores ranging from 61-70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record. 

Finally, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

After considering the relevant evidence of record, which includes the Veteran's own statements, VA treatment records private treatment records, and VA examination reports dated June 2007, September 2007, July 2009, and June 2010, the Board concludes that the Veteran's disability related to his PTSD approximates the criteria for only a 50 percent evaluation throughout the appeals period. 

The Veteran's social functioning is moderately impaired as indicated by his relationship problems with his wife, particularly in dealing with his irritability, moodiness, and forgetfulness.  Furthermore, the Veteran has occupational limitations as indicated by his inability to get along with coworkers, though functioning satisfactorily in a work setting otherwise.  The Veteran's PTSD symptoms closely approximate those listed in the rating criteria for a 50 percent evaluation.  38 C.F.R. § 4.130.  These symptoms include mild depression, moderate anxiety, nightmares, flashbacks, chronic sleep impairment, anger issues, decreased concentration, and memory problems.  The Board finds that these symptoms are either included in or similar to many of those contemplated by the currently assigned 50 percent evaluation.  Additionally, the General Rating Formula lists, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, among the types of symptoms associated with a 50 percent rating.  Id.  These are not unlike those the Board finds to be associated with this Veteran's PTSD and have manifested in his difficulty with co-workers in a work setting and difficulty with his spouse in his relationship.  Id.

As noted previously, the symptoms listed for the rating criteria for 50 percent are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify" a 50 percent rating.  Mauerhan, 16 Vet. App. at 442.  The focus of the analysis is on whether the evidence presented supports the level of impairment on occupational and social functioning contemplated by a 50 percent rating, rather than on how many of the listed symptoms the Veteran exhibits.  Id.; Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.  In this case, the Board finds that the Veteran's overall symptomatology supports assignment of the 50 percent rating, as the symptoms directly affect his abilities at work and in relationships.

The Board further finds that the assigned GAF scores are largely consistent with a 50 percent rating.  Although the Veteran's scores appear to be on the lower end of the moderate scale and two, scores of 50, appeared to be on the serious scale, the examiners who provided these ultimately described the Veteran's symptoms as moderate.  As discussed above, GAF scores are not determinative evidence of the rating to be assigned but must be considered in light of all of the evidence.  In the present case, the Board finds the Veteran's GAF scores probative to the extent they are consistent with the Veteran's overall disability picture, which supports a 50 percent disability evaluation based upon moderate to serious symptoms. 

The Board does not find that the Veteran's PTSD symptoms are reflective of the criteria for or best approximate a rating of 70 percent, which requires a finding of deficiencies in most areas.  While the Veteran's PTSD symptoms, including depression, anxiety, concentration, sleep disturbance, irritability, and nightmares, had an effect causing reduced reliability and productivity, as shown by his problems working with coworkers and in his relationship with his wife, the Veteran's symptoms are not so exacerbated that he is experiencing deficiencies in most areas, as shown by his abilities to still work a job successfully, maintain relationships with family and friends, and conduct activities of daily living.  Furthermore, GAF scores only reflect symptoms that are moderate to serious, rather than only serious.

As the Veteran's symptoms do not even qualify for evaluation at the 70 percent level, no further discussion is warranted with regard to such symptoms meeting the 100 percent level, as it requires an even worse presentation resulting in total occupational and social impairment.  Such impairment is not supported by the evidence of record at any time during the pertinent appeal.

Overall, the Board finds that the preponderance of the evidence supports a finding that the Veteran's symptoms are reflective of the criteria for or best approximated by the 50 percent rating criteria for the entire appeals period.  This is especially true when considering the effect of the Veteran's symptoms on occupational and social functioning.  The evidence shows that the Veteran was suffering from symptoms of his PTSD that created some difficulties in work and relationships, but not in total.  Furthermore, the Veteran's GAF scores were predominately in the moderate to serious range for the entire appeals period.  Thus, the Board finds that the Veteran's symptomatology only result in reduced reliability and productivity as required by the rating criteria for a 50 percent evaluation. 

In so holding, the Board finds the Veteran's description of PTSD symptomatology and functional impairments to be credible and consistent with the evidentiary record.  However, with respect to the overall severity of PTSD upon his occupational and social impairment, the Board places greater probative weight to the evaluations and opinions of the medical examiner's who have greater expertise and training than the Veteran in evaluating impairment due to psychiatric disability.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Turning to extraschedular rating considerations, the Board must determine whether referral is warranted for a rating outside of the schedule for the Veteran's PTSD.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the claims file does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  Thus, the extraschedular analysis ends here, and referral for consideration of an extraschedular rating is not required. 

In summary, the preponderance of the evidence shows that the Veteran's PTSD approximates the schedular rating criteria for a rating of 50 percent for the period of time on appeal.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to an increased evaluation in excess of 50 percent for PTSD, formerly shown as anxiety disorder, is denied.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


